Citation Nr: 0016733
Decision Date: 06/23/00	Archive Date: 09/08/00

DOCKET NO. 94-28 154               DATE JUN 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem. North Carolina

THE ISSUES

1. The propriety of the veteran's initial 20 percent evaluation for
his service- connected diabetes mellitus.

2. The propriety of the initial noncompensable rating assigned for
the veteran's service-connected tinea pedis, currently 10 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to February
1992, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from December 1992 and July 1993 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina. In the December 1992 rating
decision, the RO granted service connection for diabetes mellitus
and assigned a 20 percent rating, effective February 25, 1992. In
the July 1993 rating action, the RO granted service connection for
tinea pedis and assigned a noncompensable rating, effective
February 25, 1992, and denied service connection for an ulcer. The
veteran timely appealed each of these determinations.

In December 1998, the Board remanded the issues on appeal for
additional development and adjudication. However, in a signed
statement, dated in February 1999, the veteran specifically
withdrew his claim for service connection for an ulcer. See 38
C.F.R. 20.204 (1999). Hence, this issue is no longer before the
Board. Further, no additional issues have been added to the appeal.
In the December 1998 remand, the Board construed a July 1994
statement: as a Notice of Disagreement (NOD) to the RO's May 1994
denial of service connection for "joint pain of the elbows, ankles
and hands," and directed that the RO furnish to veteran a Statement
of the Case (SOC). The RO did so later in December 1998; however,
in a signed statement, dated in February 1999, the veteran
specifically withdrew the claim. In December 1998, the Board also
indicated that raised an informal claim for a total disability
rating based on individual unemployability due to service-
connected disabilities (TDIU) and referred the matter to the RO for
any and all appropriate action. Although the RO furnished to the
veteran a formal application for TDlU benefits later in December
1998, the veteran has not taken any action with respect to this
claim.

Thus, the appeal is limited to the issues on the cover page of this
decision. Because the veteran has disagreed with the initial
ratings assigned for these disabilities, the Board has
recharacterized the issues as involving the propriety of the
initial

- 2 -

evaluations assigned. See Fenderson v. West, 12 Vet. App. 119, 126
(1999). During the course of this appeal, in August 1998, the RO
increased the rating for tinea pedis to 10 percent, effective
August 20, 1997. However, inasmuch as the veteran is presumed to
seek the maximum available benefit for a disability, and higher
evaluation is available for his tinea pedis, both for the period
prior to August 20, 1997, as well as since that time, his claim for
a higher evaluation remains viable on appeal. Id; AB v. Brown, 6
Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. The medical evidence shows that, since February 1992, the
veteran's diabetes mellitus has been manifested by widely varying,
unpredictable, blood glucose levels, requiring treatment by large
insulin dosages, a restricted diabetic diet and a careful
regulation of his activities. In addition, although diagnoses as
having ketoacidosis on two occasions and required several
hospitalization, the disability is not shown to be productive of
any weight loss; since June 1996, he has been hospitalized on only
one occasion, and the evidence does not show that he requires
regular treatment for the disability by a diabetic care provider on
an average of approximately twice per month.

3. The medical evidence shows that, since February 1992, the
veteran's tinea pedis has been productive of chronic, recurrent,
cracking, peeling, scaling and flaking of the skin, as well as of
subjective complaints of itching; however, extensive lesions and
constant itching has not been clinically demonstrated.

CONCLUSIONS OF LAW

1. The criteria for an initial schedular evaluation of 40 percent
rating for diabetes mellitus have been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R,. 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913
(1996 & 1999).

- 3 -

2. The criteria for an initial schedular evaluation of 10 percent
rating for tinea pedis have been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
regarding the propriety of the initial evaluations assigned for his
service-connected diabetes mellitus and tinea pedis are plausible
and capable of substantiation and are therefore well grounded
within the meaning of 38 U.S.C.A. 5107(a); Caffrey v. Brown, 6 Vet.
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992). When a claimant submits a well-grounded claim, VA must
assist him in developing facts pertinent to the claim. Id. The
Board is satisfied that all available relevant evidence has been
obtained regarding the claim and that no further assistance to the
veteran is required to comply with 38 U.S.C.A. 5107(a).

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4.
When a question arises as to which of two ratings apply under a
particular diagnostic code, the higher evaluation is &assigned if
the disability more closely approximates the criteria for the
higher rating. 38 C.F.R. 4.7 (1999). After careful consideration of
the evidence, any reasonable doubt remaining is resolved in favor
of the veteran. 38 C.F.R. 4.3 (1999). The veteran's entire history
is reviewed when making disability evaluations. See generally, 38
C.F.R. 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the
Board finds that some discussion of the Fenderson case is
warranted. In that case, the United States Court of Veterans
Appeals (now known as United States Court of Appeals for Veterans
Claims) (Court), emphasized the distinction between a new claim for
an increased evaluation of a service-connected disability and a
case in which the

- 4 -

veteran expresses dissatisfaction with the assignment of an initial
disability evaluation where the disability in question has just
been recognized as service- connected. In the former case, the
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that
the current level of disability is of primary importance when
assessing an increased rating claim. In the latter case,, however,
where, as here, the veteran has expressed dissatisfaction with the
assignment of an initial rating, the Francisco rule does not apply;
rather, the VA must assess the level of disability from the date of
initial application for service connection and determine whether
the level of disability warrants the assignment of different
disability ratings at different times over the life of the claim -
a practice known as "staged rating." In view of the Board's action,
as explained below, a remand to consider "staged rating" is
unnecessary.

I. Diabetes mellitus

A. Background

In a December 1992 rating action, the RO granted service connection
for diabetes mellitus and assigned a 20 percent evaluation,
effective February 25, 1992.

A private hospitalization report, dated in July 1992, shows that
the veteran was treated at Cheatham Medical Center over a three-day
period. The discharge summary reflects that he reported
experiencing significant weight loss over the prior several months.
Initial testing revealed that he had an elevated blood sugar level
of 449 and he was placed on a regimen of 20 units of Humulin 70/30
insulin. In the report, his treating physician, Jeff Lundy,
indicated that the veteran's blood glucose levels gradually
improved to the 150 to 250 range, and upon discharge, he was
provided literature on diabetes mellitus and placed on a 2,500
calorie diabetic diet. The diagnosis was new onset diabetes
mellitus, insulin dependent.

Private treatment records Jackson Clinic Professional Association
(JCPA), dated from July to August 1992 from, show that in late
July, his blood glucose level was 313. The veteran was placed on an
1,800 calorie diabetic diet. Subsequent outpatient treatment
records from JCPA reveal that the veteran was seen on several

5 -

occasions to evaluate his blood sugar levels and to determine
whether the prescribed level of insulin required adjustment. His
blood sugar was thereafter reduced to the "200 range;" his
physician increased his insulin level to 24 units in the morning
and 12 units in the evening. Finally, in August, his evening
insulin dose was increased to 14 units in the evening.

In March 1993, the veteran was afforded a VA general medical
examination. During the examination, the veteran reported that a
routine pre-employment urinary drug screen revealed that he was
glycosuric. He was thereafter hospitalized and placed on a diabetic
diet, Humulin insulin 70/30, 24 units in the morning and 14 units
in the evening. In addition, he stated that, during the eight
months prior to July 1992, he had had cold sweats and had
experienced an approximate 80-pound loss of weight. Further, he
reported that his blood glucose levels averaged in the 180 to 220
range. Complete blood count and chemistry profiles were conducted
and the physician diagnosed the veteran as having insulin dependent
diabetes mellitus.

The veteran was thereafter hospitalized from October 19 to November
18, 1993, to treat his diabetes mellitus at the Salisbury, North
Carolina VA Medical Center (Salisbury VAMC). According to the
hospitalization report, upon admission, the veteran's diabetes
mellitus was "out of control." The physician observed that his
current therapy consisted of Humulin 70/30 24 units every morning
and 14 units every evening. The veteran stated that he had been
compliant with his diet, although the examiner noted that, because
the veteran performed manual labor, it was difficult to regulate
his insulin levels. At admission, the veteran's blood glucose count
was 478 and urinalysis "showed greater than 1000 mg/dl glucose;"
his liver profile was unremarkable. A repeat urinalysis performed
con October 20 was reported as "unchanged." On November 2, his
blood glucose level was 393, and on November 8,, it was 302. At
discharge, the physician indicated that the veteran was disabled
(he was also suffering from symptoms related to his service-
connected chronic pancreatitis), and he was transferred the Durham,
North Carolina, VA Medical Center (Durham VAMC) for further
treatment. The diagnosis was insulin dependent diabetes mellitus,
poorly controlled.

- 6 -

The veteran was hospitalized at the Durham VAMC from November 19 to
November 23, 1993. The veteran reported that he had insulin
dependent diabetes mellitus that was poorly controlled. A review of
the report shows that the veteran was treated primarily for
symptomatology related to his pancreatitis, although laboratory
studies conducted during the hospitalization revealed a blood
glucose level of 385. In addition, the physician indicated that,
although the veteran's diabetes was difficult to control prior to
his hospitalization at that facility, during the hospitalization,
he was started on a split-mixed dosing of NPH (isophane, a type of
insulin) and regular insulin, and within 48 hours, his blood
glucose levels were "consistently" running in the 150 to 200 range.
The examiner reported that the veteran was subsequently returned to
his familiar 70/30 dosing regimen upon discharge, with instructions
on how to manage his insulin dosing. The diagnosis at discharge was
insulin dependent diabetes mellitus, and he was advised to treat
the disability with Humulin insulin 70/30, 36 units every morning
and 24 units every evening.

Thereafter, an outpatient treatment record from the Salisbury VAMC
shows that the veteran was seen there in December 1993 for
complaints unrelated to his diabetes mellitus. However, the entry
reflects that a blood test revealed that his blood glucose level
was 156. The examiner indicated that he instructed the veteran to
treat the disability with Humulin 70/30, 36 units every morning and
28 units every evening. A subsequent entry, dated in February 1994,
reflects that his blood glucose level had recently fluctuated from
a low of 127 to a high of 303, although the physician added that it
was generally less than 200. The examiner described the disability
as "'fairly well-controlled."

Later in February 1994, the veteran was afforded a formal VA
examination. The physician noted that the veteran had initially
been diagnosed as having diabetes mellitus in 1992, that he was
treating the disability with insulin, and that he was "having real
difficulty controlling it." No clinical or laboratory results were
reported and the examiner diagnosed the veteran as having diabetes
mellitus.

In October 1994, the veteran was also afforded a VA opthalmological
examination. The examiner noted the veteran's history of right eye
blindness since birth. In

7 -

addition, he indicated that the veteran had had insulin dependent
diabetes mellitus since 1992. The examination revealed that the
veteran's corrected right eye vision was 20/200; his left eye
vision was 20/15. The diagnosis was right eye blindness secondary
to ambylopia, which he indicated the veteran had suffered from
since birth, with no sign of diabetic retinopathy.

VA outpatient treatment records, dated from January to December
1994, reflect that the veteran was several occasions for treatment
of various medical (conditions, including for his diabetes
mellitus. The records show that examiners described his diabetes
mellitus as brittle (insulin dependent diabetes mellitus that is
characterized by wide, unpredictable fluctuations in blood glucose
values, and is therefore difficult to control). In addition, the
physicians noted his complains of various joint pain and diagnosed
him as suffering from chronic myalgia and arthralgia that was
related to his diabetes mellitus. Further, he was also noted to
suffer from congenital right eye blindness. In January 1994, his
insulin regimen was Humulin 70/30, 36 units every morning and 30
units every evening. In March 1994, the veteran's insulin regimen
was adjusted to Humulin 70/30 36 units every morning as well as
every evening. In addition, although blood glucose levels were
generally not reported, entries dated in January, April and August
1994 shows findings of 319, 230 and 347, respectively.

In a January 1995 rating action, the RO established service
connection for peripheral neuropathy of both lower extremities as
a residual of his service- connected diabetes mellitus, and
assigned separate 10 percent ratings, effective October 19, 1993,
the date of his admission to the Salisbury VAMC.

Thereafter, VA hospitalized the veteran on an emergency basis from
July 17 to July 20, 1995, to treat his diabetes mellitus. At
admission, he was diagnosed as having diabetic ketoacidosis and his
blood glucose level was reported as 570 with large ketones.
Urinalysis at that time was notable for increased glucose and
ketones. During the hospitalization, the veteran was started on
large amounts of normal saline hydration and a regular insulin drip
and his condition improved rapidly, with the correction of his
acidosis and ketosis. The veteran was thereafter placed on his home
glucose regimen. In addition, he was instructed to remain on his
1,800

8 -

diabetic diet. At discharge, the diagnosis was diabetic
ketoacidosis and his work status was described as "on disability."

From November 14 to November 15, 1995, VA again hospitalized the
veteran to treat his diabetes mellitus. At admission, he reported
suffering from a worsening of symptoms and a persistence of
elevated glucose levels. The physician indicated that the veteran
was hyperglycemic and that he had brittle diabetes mellitus. During
the hospitalization, the disability was treated with overnight
hydration and intravenous insulin drip. The impression of the
examiner was hyperglycemia with elevated blood glucose in brittle
type I diabetic with no evidence of acidosis.

The veteran was further hospitalized by VA to treat this disability
from April 6 to April 9, 1996. The hospitalization records reflect
that, following a tonsillectomy, the veteran was unable to take
insulin orally, and that "poor blood sugar control" occurred as a
result. The veteran was treated with insulin intravenously and his
blood sugar control was described as "adequate" during the
hospitalization. At discharge, he was advised to return to his pre-
hospitalization insulin regimen.

The veteran was thereafter rehospitalized from April 10 to April
23, 1996. The discharge summary indicates that the veteran suffered
from brittle diabetes mellitus that was due to his chronic
pancreatitis. The physician reported that, following his recent
tonsillectomy, the veteran was shown to have severe diabetic
ketoacidosis. Intravenous hydration and intravenous insulin, with
replacement of glucose and potassium, were administered as needed.
The veteran was also subsequently treated with sliding scale
insulin. In addition, the veteran's "glucometers -were generally
running in the 200s to 300s, which, according him, is his usual
status." Prior to his discharge, his blood glucose levels improved,
ranging from the mid 100s to the low 200s. At discharge, the
veteran was instructed to continue treating the disability with the
prescribed medications; he was also placed on a 2,100-calorie
diabetic diet. The pertinent discharge diagnoses were diabetic
ketoacidosis and insulin dependent diabetes mellitus.

In addition,, VA outpatient treatment records, dated from January
1995 to June 1996, show that the veteran was seen on numerous
occasions for treatment of his

- 9 -

diabetes mellitus. In February 1995, the veteran was diagnosed as
having peripheral neuropathy that was related to his diabetes
mellitus. A May 1995 entry shows that the veteran was diagnosed as
suffering from diabetic neuropathy. In May 1996, although treating
him for non-diabetic symptoms, the examiner indicated that the
veteran suffered from brittle diabetes mellitus. In addition, the
veteran's primary care physician conducted a comprehensive
examination due to his April 1996 hospitalizations. The veteran
reported that he was doing well since the hospitalizations, and
indicated that his blood glucose levels had been in the mid- 200s
or less during that period. After examination, the physician stated
that the veteran should continue treating his diabetes mellitus
with his current insulin regimen. Thereafter, in June 1996, an
examiner characterized the veteran's glycemic control as "not
ideal," but indicated that it was stable. The physician noted that
the veteran adjusted his own sliding scale insulin, and described
his diabetes mellitus as "very brittle," and suggested that the
veteran would benefit from a pump.

The veteran was again hospitalized by VA to treat his diabetes
mellitus from August 22 to August 25, 1996. In the hospitalization
report, the examiner, who was the veteran's primary care physician
at the Durham VAMC, indicated that the veteran was well-known to
him and that he had treated him for multiple medical problems,
including for brittle, ketosis prone insulin dependent diabetes
mellitus. The veteran presented with ketones in his urine and his
blood glucose level was severely out of control, "being as high as
500." The veteran reported that on the day prior to the admission
he had taken the prescribed level of insulin and was feeling well.
Urinalysis performed during the hospitalization disclosed 4+
glucose with ketones and a blood test showed a serum glucose level
of 357. The discharge diagnoses were probable gastroenteritis with
mild ketosis, but no acidosis present, and diabetes mellitus out of
control.

In August 1997, the veteran was afforded a VA peripheral nerves
examination. During the examination, the veteran reported having
had left leg pains for approximately three years. He stated that he
was able to vacuum his home but that he had problems operating a
lawnmower. In addition, he indicated that he was slow getting to
the bathroom." The veteran added that he pain was not seasonal

10-

and that he treated it with Ibuprofen. The physician observed that
the veteran had had diabetes mellitus since 1992 and that his
current insulin regimen included 20 units of regular insulin every
morning, 10 units at noon, and 10 at supper, as well as 48 units of
NPH at bedtime. Subsequent to the physical examination, which the
physician indicated was generally negative, he diagnosed the
veteran as having leg pain that might be early signs of diabetic
neuropathy and diabetes mellitus.

Further outpatient treatment records records, dated from July 1996
to April 1998, reflect that the veteran continued to be seen for
treatment of his diabetes mellitus. A July 1996 VA outpatient
treatment entry indicates that the veteran had three hyperglycemic
spells during the previous week and that the examination was
positive for diabetic neuropathy; however, it was negative for
diabetic retinopathy. The examiner indicated that the veteran
should continue treating the disability with his current insulin
regimen. An October 1996 entry reflects that the veteran was seen
for symptoms relating to his diabetes mellitus, and the examiner
stated that the disability "was not in good control." His blood
sugar control subsequently improved, and the examiner diagnosed him
as having "diabetes mellitus, sporadic, control this week."

Additional entries show that, in March 1997, his blood sugar level
was reported as 203, and his insulin regimen was adjusted to
include "regular insulin," 14 units every morning, 10 units at
lunch, and 10 units every evening, as well as 46 units of NPH. A
May 1997 entry reflects that the veteran was found to have
hyperglycemia. An entry dated later that same month reflects that
the veteran did not have diabetic retinopathy and shows that his
blood glucose levels ranged from 248 to 509 in the morning and from
186 to 272 in the evening. In addition, the physician commented
that the veteran's use of NPH insulin to treat his diabetes
mellitus had improved his condition, and recommended that his
insulin regimen not be changed. Further, while receiving treatment
for symptoms related to other conditions in October 1997, the
examiner reported that the veteran's blood glucose level was 123.
Thereafter, a December 1997 entry from the ophthalmology clinic
reflects that the physician ruled out a diagnosis of diabetic
retinopathy, although indicated that he was unable to explain the
veteran's visual fluctuations. When seen in April 1998, the
examiner reported that the veteran's blood glucose level was 252.
In addition, he noted the

- 11 -

veteran's insulin regimen was 14 units every morning, and 10 units
every day at both lunch and in the evenings, as well as 48 units of
NPH.

In May 1998, the veteran was afforded a VA general medical
examination in conjunction with the RO's adjudication of his claims
for service connection due to undiagnosed illness, which he
attributed to his service in the Persian Gulf. During the
examination, he reported that he was treating his diabetes mellitus
with insulin and that he had left leg discomfort. The veteran
further stated that lie stayed at home, and while there cared for
his son and did some housework arid mows the lawn. In addition, he
stated that he slept "a lot" and "stayed fat." The examiner
reported that the veteran weighed 238 pounds and indicated that the
veteran had peripheral neuropathy, which he opined was likely due
to his diabetes mellitus. The diagnosis was diabetes mellitus,
insulin dependent.

When this claim was before the Board in December 1998, it was
remanded for the following reasons: (1) to have the RO consider the
claim under both the former and revised regulations for rating
diabetes mellitus; (2) to associate outstanding VA treatment and
Social Security Administration (SSA) records with the claims
folder; and (3) to have the veteran undergo a comprehensive
physical examination, followed by a report prepared by the
examining physician, in which he included a discussion of the
pertinent medical history.

In compliance with the Board's remand instructions, further VA
outpatient treatment records were associated with the claims
folder. A December 1998 entry shows that his blood glucose level
was reported as 178. Another entry, dated that same month, shows
that the veteran was unemployed and indicates that he was being
followed at the endocrinology clinic for his diabetes mellitus,
That entry further reflects that his insulin regimen was being
adjusted, although there was no indication as to what the new
therapy included. In addition, a March 1999 note from the
ophthalmology clinic indicates that the physician noted that the
veteran had blurred vision in his left eye and that he was nearly
blind in his right eye. The examiner reported that the veteran did
not have tearing or photophobia and there was no evidence of
diabetic retinopathy. In addition, the physician noted that the
veteran had had diabetes mellitus for many years, and reported that
his blood

- 12 - 

glucose level was between 160 and 170. The diagnoses were loss of
vision in good eye of patient with type I diabetes mellitus and
rule out hemorrhage.

In addition, also associated with the claims folder is a March 1994
decision of the SSA that awarded the veteran entitlement to
disability benefits from that agency. The decision states that,
effective October 18, 1993, the veteran met the requirements for
disability. The SSA indicated that the veteran, who at 25 years of
age, was defined as a "younger individual" under the governing
criteria, had not worked since that date, and was unable to perform
any gainful activity at any exertional level due to his diabetes
mellitus with neuropathy, chronic pancreatis and psychiatric
disorders.

Consistent with the Board's remand instructions, in March 1999, the
veteran was afforded a VA examination to assess the current
severity of his diabetes mellitus. The examiner indicated that he
reviewed the veteran's claims folder and noted his history of
having suffered from insulin dependent diabetes mellitus since
1992. The examiner stated that, although the veteran had reported
being hospitalized on eleven occasions, his review of the record
did not reflect that; in this regard, the Board observes that the
record shows that the veteran has been also been hospitalized to
treat other disabilities, including his service-connected
pancreatitis. In addition, he reported, "however," that the record
revealed that the, veteran had, it least one episode of diabetic
ketoacidosis, and although he had multiple hospitalizations that
apparently were for hyperglycemia with ketosis but without
ketoacidosis.

During the examination, the veteran reported that he treated his
diabetes mellitus with insulin four times per day, including one
injection of NPH insulin at bedtime. In addition, he stated that he
monitored his blood glucose level every two to three hours and took
supplemental regular insulin on a regular basis due to his elevated
blood sugar levels. The veteran further reported that his vision
varied "depending on blood sugars." The examiner indicated that
there was no information to suggest that the veteran had diabetic
kidney disease but stated that he continued to have "vague"
symptoms of numbness in his feet and that he the records showed
that he had been diagnosed as having peripheral neuropathy.

- 13 -

The examination disclosed that the veteran weighed 235 pounds,
which represented an increase from his 1996 weight of 226 pounds,
which the examiner specifically pointed out indicated that he had
gained, not lost weight since that time. He also indicated that
there was no evidence of diabetic retinopathy. The diagnosis was
diabetes mellitus, insulin dependent, with past history of mild
neuropathy and no evidence of retinopathy.

Finally, in numerous statements, submitted by and on behalf of the
veteran, it was argued that a higher rating was warranted
essentially because the disability was much more disabling than
represented by the current 20 percent evaluation. In this regard,
the veteran stated that he suffered from severe visual impairment
and had experienced a significant amount of weight loss since the
onset of the disease. The veteran also pointed out that, on
numerous occasions, his diabetes mellitus was characterized as
uncontrollable, and he pointed out that he was on SSA disability
due to this condition. Finally, in written argument dated in
February 2000, the veteran representative maintained that this
matter should be remanded in order to associate records from the
SSA; he also cited the Court's decision in DeLuca v. Brown, 8 Vet.
App. 202 (1995) and 38 C.F.R. 4.40, 4.45 and 4.59 in support of the
veteran's claim for a higher rating for his diabetes mellitus.

B. Analysis

As noted in the December 1998 remand, effective June 6, 1996, VA
revised the criteria for evaluating disorders of the endocrine
system, including diabetes mellitus. 61 Fed. Reg. 20440 (1996).
Where the law or regulation changes after a claim has been filed or
reopened but before the administrative or judicial appeal process
has been concluded, the version most favorable to the veteran
applies, absent congressional or Secretarial intent to the
contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). As the April 1999
Supplemental Statement of the Case shows, the RO has considered
this claim under both the former and the revised criteria and then
confined and continued its denial of the veteran's claim for a
higher evaluation. There is thus no prejudice to the veteran in the
Board's consideration of this case as the RO has, in the first
instance, evaluated his claim under both the former and the revised
criteria.

- 14 -

The veteran's diabetes mellitus is currently evaluated as 20
percent disabling pursuant to Diagnostic Code 7913. Under the
former criteria, a 20 percent rating was warranted for moderate
diabetes mellitus, which was treated with moderate insulin or oral
hypoglycemic agent dosage and a restricted diet, without impairment
of health or vigor or limitation of activity. A 40 percent rating
required that the disease be shown to be moderately severe, as
reflected by treatment that included a large insulin dosage, a
restricted diet, and careful regulation of activities, i.e.,
avoidance of strenuous occupational and recreational activities. A
60 percent rating was warranted for severe diabetes, with episodes
of ketoacidosis or hypoglycemic reactions, but with considerable
loss of weight and strength and with mild complications, such as
pruritus ani, mild vascular deficiencies, or beginning diabetic
ocular disturbances. A maximum 100 percent rating under this code,
for pronounced, uncontrolled diabetes mellitus, required that the
disease be manifested by repeated episodes of ketoacidosis or
hypoglycemic reactions, restricted diet, and regulation of
activities, with progressive loss of weight and strength or severe
complications. In addition, a note following the rating criteria
indicated that definitely established complications were to be
separately rated under the applicable diagnostic codes.

Under the revised criteria, a 20 percent evaluation is warranted
for diabetes mellitus that requires insulin and a restricted diet
or an oral hypoglycemic agent and restricted diet. A 40 percent
evaluation requires insulin, a restricted diet, and regulation of
activities. A 60 percent under this code requires insulin, a
restricted diet, and regulation of activities, with episodes of
ketoacidosis or hypoglycemic reactions requiring one or two
hospitalizations per year or twice a month visits to a diabetic
care provider, plus complications that would not be compensable if
separately evaluated. A maximum rating of 100 percent is warranted
when the disability requires more than one daily injection of
insulin, a restricted diet, and regulation of activities (avoidance
of strenuous occupational and recreational activities) with
episodes of ketoacidosis or hypoglycemic reactions requiring at
least three hospitalizations per year or weekly visits to a
diabetic care provider, plus either regressive loss of weight and
strength or complications that would be compensable if separately
evaluated. In addition, a note following the rating criteria

- 15 -

indicates that compensable complications from diabetes mellitus are
evaluated separately unless they are part of the criteria used to
support a 100 -percent evaluation. However, noncompensable
complications are considered part of the diabetic process under
Diagnostic Code 7913.

After a careful review of the record, the Board finds that since
February 25, 1992, (the date of the grant of service connection),
the evidence of records supports a grant of a 40 percent evaluation
for the veteran's service-connected diabetes mellitus under the
former schedular criteria.

In reaching this determination, the Board observes that, overall,
the evidence indicates that the veteran's diabetes mellitus has
been shown to require treatment that included large insulin
dosages, a restricted diet and a careful regulation of activities,
and hence, pursuant to the former criteria, it is appropriately
characterized as severe. In this regard, the Board notes that the
evidence shows that upon being diagnosed as having this disease, in
July 1992, the veteran was immediately placed on a regimen of 20
units of Humulin 70/30 insulin regimen and a 2,500 calorie diabetic
diet. Within approximately one week, however, his insulin level was
increased to 36 units per day, and his was placed on an 1,800
calorie diabetic diet. Moreover, later that same month, his insulin
level was increased to 38 units per day. Further, when hospitalized
for approximately one month to treat this disability from October
to November 1993, the physicians noted his 38 unit per day insulin
regimen but commented that, because the veteran was working in a
job that required that he perform manual labor, "it was difficult
to regulate" those levels. In addition, his insulin regimen was
adjusted upward to 60 units per day during his second November 1993
hospitalization. Subsequent outpatient treatment (entries, dated
from December 1993 to December 1994, show that physicians reported
that, despite the veteran's following the prescribed insulin
regimen, he was "having difficulty controlling [his diabetes
mellitus]," and in December 1993, his insulin regimen was revised
upward to 64 daily units. Thereafter, in January 1994, his insulin
regimen was increased to 66 daily units, and in March 1994, it was
again increased, to 72 daily units. In addition, the Board observes
that, despite treating the disability with these high levels of
insulin, his blood glucose levels continued to vary wildly, and

- 16 -

indeed, he was repeatedly diagnosed as having brittle diabetes
mellitus; his diabetes mellitus was described on numerous occasions
as "being out of control."

Moreover, in March 1994, the SSA found that, despite his relative
youth, the veteran was unable to perform any form of gainful
activity at any exertional level, in part due to his diabetes
mellitus with neuropathy. Subsequent records show that, to date,
the veteran has been required to adhere to a restricted diabetic
diet, but that despite doing so, was hospitalized on an emergency
basis in July 1995 to treat his diabetes mellitus. Moreover, during
that hospitalization, he was diagnosed as having diabetic
ketoacidosis and his work status was indicated as "on disability."
Further, he was again diagnosed as having diabetic ketoacidosis
subsequent to his April 1996 rehospitalization. In March 1997, his
daily insulin regimen was adjusted upward to 80 daily units. In
addition, when examined by VA in August 1997, the veteran reported
that, although he was able to vacuum his home, he had difficulty
operating a lawnmower, and was "slow getting to the bathroom;" his
daily insulin regimen was increased to 88 units. Further, in April
1998,, his insulin regimen was revised downward to 82 units.
Thereafter, when examined by VA in May 1998, the veteran reported
that he stayed at home and cared for his son and was able to
perform some housework and mow the lawn, although he added that he
spent a large portion of his days sleeping; his weight was reported
as 238 pounds.

The most recent VA outpatient treatment records, as well as the
March 1999 VA examination report, show that the disease continued
to be uncontrollable,, and the veteran's insulin regimen remained
constant, although he reported he had included a nightly injection
of insulin to his daily treatment. In addition, the March 1999
examiner noted that the veteran's multiple hospitalizations were
primarily to treat his hyperglycemia, and indicated that the
veteran weighed 235 pounds.

Thus, an initial 40 percent evaluation under the former criteria is
warranted. However, no higher evaluation is warranted under the
former criteria or, since June 1996, the revised criteria.

Although the veteran has been hospitalized on numerous occasions to
treat this disability, on only two occasions was he diagnosed as
having ketoacidosis (both

- 17 -

prior to the effective date of the revised criteria), and he has
never shown to suffer from hypoglycemia. Moreover, the evidence
reflects that the veteran has gained weight over the course of this
appeal, and thus the criterion of considerable loss of weight and
strength is rebutted by the evidence. Finally, although visual
impairment has been shown, the evidence discloses that the veteran
suffers from a congenital right eye disorder, and in any event,
diabetic retinopathy has repeatedly been ruled out. Thus, the next
higher 60 percent evaluation under the former criteria are not met.

Moreover, since June 6, 1996, the evidence shows no diagnosis of
ketoacidosis and only one hospitalization, in August 1996. Further,
although he is followed on a regular basis by the VA endocrinology
clinic, the outpatient treatment records dated since June 1996 do
not reflect that he was seen there on average twice per month.
Finally, pursuant to the note following both the former and revised
criteria, he is separately compensated for the peripheral
neuropathy of his lower extremities, and his the record does not
reflect that he suffers from any condition related to his diabetes
mellitus that currently warrants a noncompensable rating. Thus, the
next higher 60 percent evaluation under the revised criteria
likewise are not met.

In addition, notwithstanding the contentions raised by the
veteran's representative, the Board notes that, because the SSA
determination and pertinent SSA records have been associated with
the claims folder (and indeed, have been considered by the Board),
this matter be remanded for this purpose is not warranted. Further,
with respect to his representative's reference to the Court's
decision in DeLuca and to 38 C.F.R. 4.40, 4.45 and 4.59, the Board
agrees with his statement that, when evaluating musculoskeletal
disabilities, VA may, in addition to applying schedular criteria,
consider granting a higher rating in cases in which functional loss
due to pain, weakness, excess fatigability, or incoordination is
demonstrated. However, the Board points out that those factors are
not consideration in evaluating the severity of the veteran's
diabetes mellitus as it is not a disability of the musculoskeletal
system, but rather it is a disease of the endocrine system.

- 18 -

Inasmuch as the 40 percent evaluation represents the greatest
degree of impairment since the date of the grant of service
connection, "staged rating" is unnecessary. See Fenderson, 12 Vet.
App. at 126.

II. Tinea pedis

A. Background

The service medical records disclose that, when seen in March 1990,
the veteran complained that the skin on his feet was dry, cracking,
peeling, bleeding and "itchy." In addition, he was noted to have
scaly lesions between his toes and received treatment for this
problem; he was diagnosed as having a foot fungus.

Thereafter, in connection with his claim for service connection for
this disability, in March 1993, the veteran was afforded a VA
general medical examination. During the examination, the veteran
provided a history of having dry skin on his feet that cracked,
peeled, itched, and hurt. In addition, he reported that, on
occasion, his feet bled. The examination disclosed that the
veteran's feet were dry and scaly and the physician diagnosed him
as having tinea pedis.

On the basis of the evidence discussed above, in July 1993, the RO
granted service connection for tinea pedis and assigned a
noncompensable evaluation, effective February 25, 1992.

Thereafter, while hospitalized at the Salisbury VAMC in November to
treat his diabetes mellitus, the veteran complained of having a
scaly rash on the palms of his hands and on the soles of his feet.
The discharge summary reflects that a dermatologist examined him
and prescribed a topical ointment to treat the disorder, which he
diagnosed as tinea pedis. At discharge, he was diagnosed as having
tinea pedis and advised to treat the disability with a three-month
course of Clotrimazole cream and to return to the dermatology
clinic on an as needed basis.

In addition, when seen on an outpatient treatment basis in December
1993, the veteran was complained of having skin problems on his
feet. The examiner

- 19 -

diagnosed him as having fungus of the feet and prescribed a cream
to treat the disorder.

In February 1994, the veteran was afforded a VA dermatological
examination. During the examination, the veteran provided a history
of having suffered from "scaling between the toes and on the soles
of his feet" since service. He indicated that the disability was
more severe during the summer and that he treated it with Mycelex
and Desenex creams at night and Nizoral cream during the day, which
had improved the condition. The physician commented that the
veteran's feet "appeared quite good," although he noted that there
was minimal scaling between the toes and on the soles of his feet.
The diagnosis was tinea pedis which the examiner commented appeared
to be "under good control."

Thereafter, when hospitalized to treat his diabetes mellitus in
November 1995, although the veteran did not report having any skin
problems, the discharge summary reflects that a physical
examination revealed that he had a rash on his feet.

In August 1997, the veteran was afforded a formal VA dermatological
examination. During the examination, the veteran complained that
the skin on his feet "broke out" and that the disability was also
productive of itching. The physician noted the veteran's history of
having developed excoriation and cracking of the skin on his feet
during service and that the disability had been chronic since that
time. In addition, he indicated that the veteran treated the
disability with "various and sundry salves" but that he had
continued to experience "foot problems." The examination disclosed
that the veteran had scaling and cracking of the skin of his feet,
and primarily on the soles. The examiner described the disability
as "looking like a dermatophytosis," and indicated that it was not
productive of nervous manifestations. In addition, he reported that
the condition was not disfiguring. The diagnosis was bilateral
dermatophytosis of the feet.

Further, as noted above, in May 1998, the veteran was afforded a VA
general medical examination in conjunction with the RO's
adjudication of his claims for service connection due to
undiagnosed illness, which he attributed to his service in the
Persian Gulf. Although the veteran did not report having any skin
problems, the

- 20 -


examination revealed that he had scales, "some moccasin type and
some near the soles of the forefeet, bilaterally," which the
examiner commented were "typical dermatophytosis pedis. The
diagnosis was bilateral dermatophytosis pedis, mild, under
treatment.

In an August 1998 rating action, the RO noted the evidence
contained in the August 1997 and May 1998 examination reports and
concluded that clinical findings represented a worsening of the
veteran's service-connected tinea pedis. On the basis of that
conclusion, the RO increased the evaluation of the disability to 10
percent, effective August 20, 1997, the date of the dermatological
examination.

When this claim was before the Board in December 1998, it was
remanded, primarily for further development and adjudication of his
diabetes mellitus claim, and another dermatological examination was
not requested; however, the RO was instructed to accomplish any
other development deemed warranted by the record. Instead, the
Board directed that outstanding VA treatment and Social Security
Administration (SSA) records needed to be associated with the
claims folder, which has been accomplished. A review of the recent
VA outpatient treatment records do not reflect further treatment
for tinea pedis, and the SSA determination did not refer to this
disability in determining that the veteran was entitled to
disability benefits from that agency.

Finally, in numerous statements in support of this claim, the
veteran essentially maintained that his tinea pedis was more
disabling than represented by the current 10 percent evaluation
because it was productive of chronic and recurrent scaling
cracking, peeling, scaling and itching.

B. Analysis

The veteran's tinea pedis is rated by analogy to eczema under
Diagnostic Code 7806. 38 C.F..R. 4.118 (1999). Pursuant to this
code, a noncompensable evaluation is warranted where the disability
is productive of slight, if any, exfoliation, exudation or itching,
if on a nonexposed area. A 10 percent evaluation requires that the
skin disability is productive of exfoliation exudation or itching

- 21 -

involving an exposed surface or extensive area. A 30 percent rating
is warranted is the disability is manifested by exudation or
constant itching, extensive lesions, or marked disfigurement. A 50
percent evaluation requires ulceration or extensive exfoliation or
crusting, and systemic or nervous manifestations, or an
exceptionally repugnant condition.

As discussed above, the disability was evaluated as noncompensably
disabling since the grant of service connection, i.e., February 25,
1992, and as 10 percent disabling, effective August 20, 1997.
Following review of both the medical evidence of record and the
veteran's assertions, and resolving all reasonable doubt in the
veteran's favor, the Board determines that, since February 25,
1992, the veteran's tinea pedis warrants a 10 percent evaluation.

In reaching this determination, the Board finds that the evidence
discloses that, prior to the August 1997 dermatological
examination, the tinea pedis was manifested by exfoliation, exuding
and itching. In this regard, the Board observes that the service
medical records reflect that the veteran had scaly lesions between
his toes and that he complained that the skin on his feet cracked
and peeled and that the disability was productive of itching.
Thereafter, during VA examination in March 1993, the veteran again
complained that he suffered from cracking, peeling and itching, and
added that, on occasion, his feet bled. Indeed, on objective
demonstration, the disability was shown to be dry and scaly.
Further, the November 1993 discharge summary shows that he had a
scaly rash on his feet and that he was prescribed a three-month
course of a cream to treat the disability. Despite that medication,
in December 1993, the veteran was seen by VA on an outpatient basis
for treatment of his tinea pedis. Thereafter, the February 1994
dermatological examination disclosed that the disability was
manifested by scaling between the veteran's toes and on the soles
of the feet, although the examiner indicated that, through the use
of several prescription medications, the disability appeared to be
under good control. Thereafter, when hospitalized to treat his
diabetes mellitus in November 1995, a physician reported that the
veteran had a rash on his feet.

As noted above, the RO increased the evaluation of this disability
to 10 percent based on the findings of the August 1997
dermatological and May 1998 general

- 22 -

medical examinations. The August 1997 examination report reflects
that the veteran indicated that, despite treating the disability
with various and sundry salves, he had scaling and cracking on the
skin of his feet, and primarily on the soles. Further, the
physician reported that the disability was not productive of
nervous manifestations and that it was not disfiguring. In
addition, the latter examination report indicates that the veteran
exhibited some moccasin type scales and some scales on his
forefeet, bilaterally.

Comparing the clinical findings prior to August 1997 with those
shown during the August 1997 and May 1998 examinations, the Board
cannot conclude that the latter examination evidence a worsening of
the disability. Instead, the Board finds that the evidence shows
that, despite treating the disability was various medications,
since service, the veteran's tinea pedis has been manifested by
chronic cracking, peeling and scaling between the toes and on the
soles of his feet, as well as by subjective complaints of itching.
Hence, resolving all reasonable doubt in the veteran's favor,, a
percent evaluation, effective from the date of service connection,
is warranted.

However, there is no basis for assignment of the next higher
evaluation, 30 percent evaluation, under Diagnostic Code 7806. In
this regard, the Board notes that there is no evidence that the
veteran exhibits such symptoms as extensive lesions or marked
disfigurement; indeed, the August 1997 examiner specifically
indicated that the condition was not disfiguring. Given the absence
of other significant symptomatology in addition to that noted
above, there is no basis to evaluate his disability under any other
diagnostic code pertaining to the skin; for example, he is not
shown to suffer from any scars or any systemic condition associated
with skin disability; hence, there is no other diagnostic code
under which he can be assigned more than a 10 percent evaluation.
See 38 C.F.R. 4.118, Diagnostic Codes 7800- 7819.

Further, inasmuch as the 10 percent evaluation represents the
greatest degree of impairment since the date of the grant of
service connection, "staged rating" is unnecessary. See Fenderson,
12 Vet. App. at 126.

- 23 -

III. Extra-schedular Consideration

The above determinations are based on application of pertinent
provisions of the VA's Schedule for Rating Disabilities. There is
no showing that either of the disabilities under consideration
reflects so exceptional or so unusual a disability picture as to
warrant the assignment of higher evaluations than those assigned
herein on an extra-schedular basis. See 38 C.F.R. 3.321. There is
no showing that either disability has resulted in marked
interference with employment (i.e., beyond that contemplated in the
assigned evaluation) for any period since the grant of service
connection. While the veteran's diabetes mellitus has necessitated
several periods of hospitalization, such was considered in arriving
at the current schedular evaluation, and no similar treatment has
been required for the veteran's diabetes mellitus. Neither
disability has otherwise been required to render impractical the
application of the regular schedular standards. In the absence of
evidence of such factors, the Board is not required to remand
either of the claims to the RO for the procedural actions outlined
in 38 C.F.R. 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 at
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Subject to the law and regulations governing payment of monetary
benefits, an initial 40 percent schedular rating for diabetes
mellitus, from February 25, 1992, is granted.

Subject to the law and regulations governing payment of monetary
benefits, an initial 10 percent schedular rating for tinea pedis,
from February 25, 1992, is granted.

24 -

As noted in the December 1998 remand, in a May 1994 decision, the
RO granted service connection for pancreatis and assigned a
noncompensable rating for the disability, effective February 25,
1992. The Board accepted a July 1994 statement as an NOD with
respect to the evaluation assigned and instructed the RO to furnish
him an SOC. To date, the RO has not issued the veteran an SOC with
respect to the initial evaluation assigned for this service-
connected disability, and the Board reiterates that, under these
circumstances, the Board is required to remand this claim to the RO
for the issuance of that SOC. See Manlincon v. West, 12 Vet. App.
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).
The Board emphasizes that a remand by this Court or the Board
confers on the veteran or other claimant, as a matter of law, the
right to compliance with the remand orders. Stegall v. West, 11
Vet. App. 268, 271 (1998).

Accordingly, the Board hereby REMANDS the case to the RO for the
following action:

1. The RO should issue the veteran a Statement of the Case with
respect to his claim regarding the propriety of the initial
noncompensable evaluation assigned for his service-connected
pancreatitis, to include notification of the need, and the
appropriate time period, in which to file a substantive appeal to
perfect his appeal on this issue.

2. The veteran is hereby reminded that the Board will have
jurisdiction to review the claim regarding the propriety of the
initial noncompensable evaluation for service-connected
pancreatitis only if the appeal on this issue is timely perfected.

The purpose of this REMAND is to afford due process and it is not
the Board's intent to imply whether the benefits requested should
be granted or denied. The

25 - 

veteran need tale no action until otherwise notified, but he may
furnish additional evidence and/or argument during the appropriate
time period. See Kutscherousky v. West, 12 Vet. App. 369 (1999);
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown,, 8
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 3029 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1 , Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

26 - 



